DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance
The cited references do not disclose obtaining a select dimension by accessing the mapping with the selected storage management feature, acquiring a current data temperature for the data storage by accessing the temperature storage using the storage allocation unit identifier and the select dimension, and providing the current data temperature to at least one storage management process for managing the data storage based on the current data temperature.


The cited references also do not disclose providing the tagged statistics to data temperature generators, filtering, by each data temperature generator, the tagged statistics as filtered statistics based on a particular storage management feature associated with that data temperature generator, and updating, by each data temperature generator, the current data temperature into a temperature data store based on a pre-assigned dimension assigned to that data temperature generator and a corresponding storage unit identifier obtained from the tagged statistics and assigned to the given source storage allocation unit.


The cited references also do not disclose filter data storage statistics for feature-based statistics that are specific to the given storage management feature associated with that data temperature generator, update a pre-existing data temperature within the temperature data store with a current data temperature based on processing a filtered version of the data storage statistics at a location within the temperature data store identified by the corresponding dimension assigned by the generator-dimension mapper and identified by a given storage allocation unit identifier, and automatically perform storage optimization processing based on a supplied data temperature obtained from the temperature data store.



After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.


The drawings filed 7/18/2019 have been accepted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Hsu, Ying-Feng, et al., “A Novel Automated Cloud Storage Tiering System through Hot-Cold Data Classification”, CLOUD 2018, San Francisco, CA, July 2-7, 2018, pp. 492-499.
Access pattern, hot/cold, and low/high latency storage media (p. 492, 3rd paragraph).  Data temperature prediction engine (p. 493, §II, 1st paragraph; p. 495, §B).  No dimensions, no tags.  

Li, Wei, et al., “Data Temperature-Aware Bloom Filters for Flash-based Storage”, HPCC/SmartCity/DSS 2019, Zhangjiajie, China, August 10-12, 2019, pp. 1421-1428.
2019 Date.  DTABF use for buffer mgt and flash transition layer (Abstract).  Tag value associated with Bloom Filter (p. 1423 §B, p. 1424 Fig. 2).  No dimensions.  





US Patent Application Publications
Bivens 	 				2019/0356730
Exemplary data heat map including frequency of access count (Fig. 7B).  Generic discussion of SLA management (0053).  No dimensions, no tags.

Kumar 	 				2018/0004788
Mapping of memory usage over a time period (0074-0078).  Generic discussion of SLA management (0072).  No dimensions, no tags.




Temperature-based storage table including unique id, data storage based on access, importance, etc. (Fig. 3, 0075).  Overriding of traditional data ageing for cache memory (0086-0088).  No dimensions, no tags.


US Patents
Kushner 					10,409,516
User adjustment of hot/cold data (Abstract).  Tiering policy control (manual/automatic) (col. 9 lines 29-51).  
No dimensions, no tags.


Shank 					9,851,923
Temperature-based storage table including unique id, data storage based on access, importance, etc. (Fig. 3, col. 15 lines 37-42).  Teradata Virtual Storage to differentiate between cold/hot data and optimize storage access (col. 18 lines 18-50).  No dimensions, no tags.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



March 21, 2021